      Case 4:18-cv-00966 Document 60 Filed on 05/18/20 in TXSD Page 1 of 17
                                                                                                      United States District Court
                                                                                                        Southern District of Texas

                                                                                                           ENTERED
                                                                                                           May 18, 2020
                               UNITED STATES DISTRICT COURT
                                                                                                        David J. Bradley, Clerk
                                SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

RICKY DOCKERY,                                             §
           Plaintiff,                                      §
                                                           §
v.                                                         §             CIVIL ACTION NO. 4:18-CV-0966
                                                           §
TEXAS DEPARTMENT OF CRIMINAL                               §
JUSTICE,                                                   §
          Defendant.                                       §

                           MEMORANDUM AND RECOMMENDATION

         This employment discrimination case is before the Court on Defendants’ Motion

for Summary Judgment. Dkt. 45. Having considered the parties submissions and the law,

the Court recommends that the motion be GRANTED in part and DENIED in part and that

this case proceed to trial on the remaining claims.1

I.       Background

         The following facts are undisputed unless otherwise noted.                             Plaintiff Rickey

Dockery, an African-American male, began working for the Texas Department of Criminal

Justice in 1985 as a correctional officer. After about seven years he was promoted to the

position of Industrial Specialist II in the Beto Metal Sign Shop (Beto). The Beto factory is

one of seven TDCJ factories within its Metal Division, a subsection of its Manufacturing,

Agribusiness and Logistics (MAL) Division. The Beto factory primarily makes highway




1
  Defendant filed Objections to Plaintiff’s Response to Defendant’s Motion for Summary Judgment (Dkt. 54).
Defendant’s objection that Dockery has asserted a previously unpled retaliation claim in his summary judgment
response is addressed infra at p.12 and is overruled. Resolution of Defendant’s evidentiary objections is not necessary
because the Court does not rely on the statements from Dockery’s Affidavit to which Defendant objects.
     Case 4:18-cv-00966 Document 60 Filed on 05/18/20 in TXSD Page 2 of 17



signs, using inmate labor, and sells the signs to the Texas Department of Transportation.

Dockery was promoted to Assistant Plant Manager of the Beto Metal Sign Shop in 2012.

       Bobby Lumpkin became division director of MAL in 2013. Although Lumpkin had

been with TDCJ for 29 years, this was his first job within the MAL division. Lumpkin and

Dockery met when Lumpkin visited Beto in 2013, but they never worked in the same locale

and Lumpkin did not directly supervise Dockery. In March 2014, Dockery retired from

his position as Assistant Plant Manager (Industrial Specialist V) at Beto. He was succeeded

in the position by Tim Swenson.

       Dockery came out of retirement in December 2014 and returned to Beto as an

Industrial Specialist III at Beto. At that time, Dockery was hired by the Plant Manager,

Garry Mullins, whom he had previously worked under as Assistant Plant Manager.

Dockery does not dispute that he was ineligible to be rehired as Assistant Plant Manager

in December 2014 because a written TDCJ policy, PD-84, prohibits a retiree from returning

to his former position for at least one year from the date of retirement.

       In June 2015, more than a year after Dockery’s March 2104 retirement, the Assistant

Plant Manager position became available. Dockery and one other applicant applied for the

position.   Dockery was interviewed by Garry Mullins, Regional Manager/Program

Supervisor V, Jeannette Alford, and Assistant Warden Stuart Calhoun, all of whom

certified that they had received training regarding TDCJ hiring policies as required by

TDCJ policy, PD-71. The interviewers all selected Dockery for the promotion. However,

instead of promoting Dockery, TDCJ canceled the position posting. TDCJ contends the

position was canceled because it was in the process of reclassifying the position from


                                              2
     Case 4:18-cv-00966 Document 60 Filed on 05/18/20 in TXSD Page 3 of 17



Industrial Specialist V to Industrial Specialist VI. Dockery alleges he was told that a TDCJ

manager, Kevin VonRosenberg, wanted at least five applicants before making a selection.

       The position was reposted in November 2015 and Dockery and four others applied.

This time he was interviewed by Mullins, Alford, and Assistant Warden Jimmy Bowman.

The interviewers again selected Dockery. In January 2016, Mullins wrote a letter to

Lumpkin, VonRosenberg, Deputy Director Darin Pacher, and Human Resources Director

Terry Carter, explaining why Dockery was the most qualified candidate for the Assistant

Manager position and should be promoted. Sometime after sending the letter, Mullins

traveled to Huntsville to meet with Lumpkin about Dockery’s promotion. Ultimately,

Lumpkin rejected Dockery’s selection, and VonRosenberg certified “no selection made”

for the posted position.

       On March 8, 2016, Mullins filed an internal complaint with TDCJ asserting the

failure to promote Dockery was an act of racial discrimination. Also on March 8, 2016,

Dockery was informed by letter that the position of Assistant Plant Manager at Beto had

been filled, when in fact it remained vacant. A few days later, Dockery filed an internal

claim of racial discrimination based on TDCJ’s failure to promote him to Assistant Plant

Manager, naming Lumpkin and VonRosenberg as the discriminating parties. Dockery’s

formal EEOC complaint followed on May 14, 2016.

       In April 2016, TDCJ again posted the Assistant Plant Manager position, which had

remained vacant since June 2015. Dockery contends that he performed many of the duties

of Assistant Plant Manager, without the accompanying pay and benefits, during the period

when the position was unfilled. Dockery again applied and interviewed for the position


                                             3
      Case 4:18-cv-00966 Document 60 Filed on 05/18/20 in TXSD Page 4 of 17



along with 5 other applicants. This time, the interview panel consisted of four individuals.

VonRosenberg, who had been named in Dockery’s EEOC complaint, was one of the

interviewers. Jon Graham, a Caucasian male, was selected by the panel for the Assistant

Plant Manager position and approved by Lumpkin. Dockery contends Graham was

inexperienced and relied on Dockery to train him for the position.

         Dockery applied and was interviewed for the Beto Assistant Plant Manager position

one more time in May 2018 after Graham resigned. The interviewers were Martin Bellone,

who succeeded Mullins as Plant Manager, and Alford. They selected Laura Moore, a

Caucasian female, for the position. Lumpkin approved the selection and Moore became

Assistant Plant Manager in July 2018. Dockery remains employed at the Beto factory as a

Technical Supervisor III.2

         In addition to his failure to promote racial discrimination claim, Dockery asserts

retaliation claims, alleging that Graham knew about his EEOC complaint and treated him

unfairly because of it, and that the post-EEO filing promotion decisions were retaliatiory.

II.      Legal Standards

         A.       Summary Judgment Standards

         Summary judgment is appropriate if no genuine issues of material fact exist, and the

moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(c). The party

moving for summary judgment has the initial burden to prove there are no genuine issues

of material fact for trial. Provident Life & Accident Ins. Co. v. Goel, 274 F.3d 984, 991


2
 TDCJ represents that this position is classified for pay purposes as an Industrial Specialist VI, which is the same
classification as the Assistant Plant Manager position. Dtk. 45 at 11, n.1.


                                                          4
     Case 4:18-cv-00966 Document 60 Filed on 05/18/20 in TXSD Page 5 of 17



(5th Cir. 2001). Dispute about a material fact is “genuine” if the evidence could lead a

reasonable jury to find for the nonmoving party. Hyatt v. Thomas, 843 F.3d 172, 177 (5th

Cir. 2016). “An issue is material if its resolution could affect the outcome of the action.”

Terrebonne Parish Sch. Bd. v. Columbia Gulf Transmission Co., 290 F.3d 303, 310 (5th

Cir. 2002). The court construes the evidence in the light most favorable to the nonmoving

party and draws all reasonable inferences in that party’s favor. R.L. Inv. Prop., LLC v.

Hamm, 715 F.3d 145, 149 (5th Cir. 2013).

        B.      McDonnell Douglas Burden-Shifting

        Dockery asserts causes of action for discrimination and retaliation under Title VII

and 42 U.S.C. § 1981. 3 All his claims are subject to the familiar McDonnell Douglas

burden-shifting framework. Davis v. Dall. Area Rapid Transit, 383 F.3d 309, 316–17 (5th

Cir. 2004); see also Lauderdale v. Texas Dep't of Criminal Justice, Institutional Div., 512

F.3d 157, 166 (5th Cir. 2007) (“the inquiry into intentional discrimination is essentially the

same for individual actions brought under sections 1981 and 1983, and Title VII.”).

Pursuant to the McDonnell Douglas framework, a plaintiff relying on circumstantial

evidence of discrimination or retaliation must first demonstrate a prima facie case. Davis,

383 F.3d at 317 (citing Patel v. Midland Mem’l Hosp. & Med. Ctr., 298 F.3d 333, 342 (5th

Cir. 2002)). If a plaintiff meets this prima facie burden, a presumption of discrimination

or retaliation arises, shifting the burden of production to the employer to articulate a



3
  Dockery’s Amended Complaint references a 42 U.S.C. § 1983 claim for violation of his Fourteenth Amendment
rights. TDCJ moved to dismiss any § 1983 claim as barred by the Eleventh Amendment. Dkt. 45 at 34. Dockery
does not address his 42 U.S.C. § 1983 claim or the Eleventh Amendment in his summary judgment response. See
Dkt. 50. The Court concludes Dockery has abandoned any such claim and recommends it be dismissed.


                                                      5
     Case 4:18-cv-00966 Document 60 Filed on 05/18/20 in TXSD Page 6 of 17



legitimate, nondiscriminatory reason for its employment action. Id.; Hernandez v. Metro.

Transit Auth. of Harris Cty., 673 F. App'x 414, 417 (5th Cir. 2016). If the employer states

a legitimate reason for its action, the inference of discrimination disappears, and the burden

shifts back to the plaintiff to present evidence that the employer’s proffered reason is

merely pretextual. Id. “In contrast to the minimal burden that a plaintiff bears when

establishing his prima facie case, a plaintiff must produce ‘substantial evidence of pretext.’”

Id. at 419 (quoting Auguster v. Vermilion Par. Sch. Bd., 249 F.3d 400, 402–03 (5th Cir.

2001)). The plaintiff always bears the ultimate burden to prove discrimination. Outley v.

Luke & Assoc., Inc., 840 F.3d 212, 216 (5th Cir. 2016).

       To establish a prima facie case of discrimination in this failure to promote case,

Dockery must show: (1) he was in a protected class; (2) he sought and was qualified for

the position; (3) he suffered an adverse employment action; and (4) the employer promoted

someone who is outside of his protected class or continued to seek applicants with

plaintiff’s qualifications. McMullin v. Miss. Dep’t of Pub. Safety, 782 F.3d 251, 258 (5th

Cir. 2015); Autry v. Fort Bend Indep. Sch. Dist., 704 F.3d 344, 346-47 (5th Cir. 2013). To

establish a prima facie case of retaliation, the plaintiff must show that: (1) he engaged in

protected activity; (2) he was subjected to an adverse employment action; and (3) a causal

link exists between the protected activity and the adverse employment action. Davis, 383

F.3d at 319 (5th Cir. 2004).




                                              6
       Case 4:18-cv-00966 Document 60 Filed on 05/18/20 in TXSD Page 7 of 17



III.    Analysis

        A.    Racial Discrimination

        For purposes of summary judgment only, TDCJ does not contest that Dockery meets

all elements of a prima facie case of race discrimination. Dkt. 45 at 16. However, TDCJ

contends it has a legitimate, non-discriminatory basis for its decision not to promote

Dockery, and Dockery cannot meet his ultimate burden to show that its legitimate reason

is mere pretext for discrimination.

              1. TDCJ’s legitimate, non-discriminatory basis for failure to promote

        Lumpkin was the ultimate decision-maker for promotion decisions in MAL. Dkt.

45-3 at 4; Dkt. 45-5 at 35. TDCJ contends that Dockery was not promoted because

Lumpkin instituted and adhered to a hiring policy that applies only to TDCJ retirees who

seek reemployment and admittedly is more restrictive that TDCJ’s agency-wide policy.

TDCJ concedes that under TDCJ policy Dockery was eligible for rehire as Assistant Plant

Manager at Beto as of April 1, 2015. However, it is TDCJ’s position that Dockery was not

eligible for the position under Lumpkin’s policy, which prohibits a retiree from returning

at any time to the same leadership position from which he retired. Lumpkin contends he

adopted this policy when he became MAL Division Director in 2013 in order to develop a

“healthy leadership pipeline.” Dkt. 50-7 at 17-19; 50-8 at 17-18. TDCJ points to the case

of Mark Raley, a retiree who, in June 2016, applied for and was denied his pre-retirement

position of Plant Manager at the Luther Unit Stainless Steel Factory. TDCJ argues its

decision not to rehire Raley supports the contention that Lumpkin developed his policy and

applied it consistently and uniformly to all employees in his division.


                                             7
    Case 4:18-cv-00966 Document 60 Filed on 05/18/20 in TXSD Page 8 of 17



             2. Dockery’s Argument on Pretext

      Because TDCJ articulated a non-discriminatory basis for the failure to promote

Dockery, the burden shifts to Dockery to produce evidence of pretext. Dockery argues that

TDCJ’s purportedly non-discriminatory explanation for its promotion decision is pretext

because Lumpkin did not have authority to deviate from TDCJ policy as written in PD-84.

As MAL Division Director, Lumpkin reported directly to the Executive Director of TDCJ.

Dkt. 50-9 at 5. Brad Livingston was Executive Director in 2013 until he retired in August

2016. Livingston never authorized Lumpkin or anyone else to deviate from the one-year

waiting period of PD-84. Dkt. 50-16 at 8. Livingston does not recall being told of

Lumpkin’s particular hiring practice. Id.

      Livingston was succeeded in August 2016 by Bryan Collier. By the time Collier

became Executive Director, TDCJ had already denied Dockery the promotion to Assistant

Plant Manager of Beto three times. Collier recalls only one deviation from PD-84 which

occurred in August 2019 when, at Lumpkin’s request, retired truck drivers were rehired

within one year of retirement because TDCJ was having difficulty finding applicants for

those positions. Dkt. 50-9 at 9-10. Collier does not consider the policy Lumpkin has

articulated to be a deviation from PD-84 and does not recall ever discussing Dockery’s

situation with Lumpkin. Dkt. 45-3 at 13-15.

      Dockery’s insistence that Lumpkin’s policy and decision not to promote Dockery

was an unauthorized deviation from PD-84 is misguided. PD-84 simply says a retiree

returning to employment cannot be rehired into the same management position within one

year from retirement. PD-84 is silent as to whether a returning retiree can or must be


                                              8
    Case 4:18-cv-00966 Document 60 Filed on 05/18/20 in TXSD Page 9 of 17



rehired for the same management position he retired from if more than one year has elapsed

since retirement. Dkt. 50-16 at 7. Decisions to re-hire a retired employee after the one-

year period specified in PD-84 has run are made by the Division Director. Dkt. 50-9 at 4;

13. Lumpkin’s personal hiring policy is not an unauthorized deviation from or violation

of PD-84.

         However, the fact that Lumpkin’s policy does not violate PD-84 does not resolve

the issue of whether Lumpkin’s alleged non-discriminatory reason for his decision not to

promote Dockery is pretext. Lumpkin’s policy is not in writing, and according to TDCJ,

Dockery is the first employee to whom Lumpkin applied the policy. Dkt. 50-8 at 10-11;

Dkt. 45-5 at 48 (Raley is the only employee other than Dockery to whom his policy has

applied). The policy was not known to the managers who took the time to interview

Dockery and twice selected Dockery as the most qualified applicant for the Assistant Plant

Manager position. The March 8, 2016 letter incorrectly informing Dockery that the

position he applied for had been filled did not mention Lumpkin’s particular restrictive

retiree rehiring policy. Dkt. 50-39 at 2. Lumpkin’s superiors, Livingston and Collier, do

not recall knowing of Lumpkin’s policy prior to hearing of Dockery’s case. Lumpkin

testified that he explained his decision-making rationale to Mullins in January 2016.

Unfortunately, Mullins passed away in 2017 and is unavailable to corroborate Lumpkin’s

testimony. In any event, Mullins clearly thought race was the real reason for Lumpkin’s

failure to promote Dockery because he filed an EEO complaint asserting as much. Dkt.

50-34.




                                            9
    Case 4:18-cv-00966 Document 60 Filed on 05/18/20 in TXSD Page 10 of 17



       Alford testified that Lumpkin’s hiring practice is the only reason she did not select

Dockery for the Assistant Plant Manager position when he applied in 2016, or Raley for

the Plant Manager position in Summer 2016. But she did select Dockery the first two times

he applied in 2015 before apparently hearing about Lumpkin’s policy that he says had been

in effect since 2013. By the time Alford considered Raley’s application and declined to

select him for a position, Dockery had already filed an EEOC complaint. Furthermore,

Robert Cousins, a long-time TDCJ employee and Plant Manager of another unit under

Lumpkin, did not know about Lumpkin’s policy at the time it allegedly formed the basis

for several of the decisions not to promote Dockery to Assistant Plant Manager at Beto.

Although he was a Plant Manager and involved in hiring decisions at his unit, Cousins had

not heard about Lumpkin’s policy until “after all this came about.” Dkt. 50-31 at 3-5

(referencing Dockery’s situation).

       A Plaintiff may show pretext by showing that the employer’s stated explanation is

false or unworthy of credence. Reeves v. Sanderson Plumbing Prod., Inc., 530 U.S. 133,

143 (2000); Sandstad v. CB Richard Ellis, Inc., 309 F.3d 893 899 (5th Cir. 2002). A

showing that the stated explanation is false or unworthy or credence taken together with

plaintiff’s prima facie case may support an inference of discrimination without further

evidence of defendant’s true motive.        Sandstad, 309 F.3d at 897.        Dockery has

demonstrated a prima facie case, one which TDCJ did not contest on summary judgment.

In addition, the Court cannot say that Dockery’s evidence creates only a weak issue of fact

regarding pretext and that abundant uncontroverted evidence indicates no discrimination

occurred. See Wilson v. Formosa Plastics Corp., 260 F.3d 622 (5th Cir. 2001) (summary


                                            10
     Case 4:18-cv-00966 Document 60 Filed on 05/18/20 in TXSD Page 11 of 17



judgment may be appropriate in face of evidence discrediting the defendant’s stated

explanation “if the plaintiff created only a weak issue of fact as to whether the employer's

reason was untrue and there was abundant and uncontroverted independent evidence that

no discrimination occurred . . .”). Only Lumpkin’s own testimony establishes that he

created a retiree rehire policy in 2013, when he first became Division Director at MAL, or

at any other time before he denied Dockery’s promotion to Assistant Plant Manager.

         According to the summary judgment record, whether Lumpkin’s policy was a

legitimate, non-discriminatory reason for his refusal to promote Dockery or simply pretext

is entirely dependent on Lumpkin’s credibility. A reasonable jury could choose not to

believe Lumpkin and could reasonably infer the decision not to promote Dockery was

discriminatory. Therefore, the Court recommends that TDCJ’s motion for summary

judgment on Dockery’s discriminatory failure to promote claims be denied.4

         B. Retaliation

         TDCJ has moved for summary judgment on Dockery’s retaliation claims, arguing

he cannot meet his burden to show a prima facie case. TDCJ does not dispute that Dockery

engaged in protected activity in March 2016, by filing an internal complaint of

discrimination, and in May 2016, by filing a formal complaint of discrimination with the

EEOC. Instead, TDCJ argues Dockery cannot demonstrate a prima facie case of retaliation



4
  The failure to promote Dockery based on the June 19, 2015 positing cannot stand alone as a discrimination claim.
TDCJ has presented evidence that the first job posting was canceled because of the reclassification of the position, see
Dkt. 45-50, and Dockery has no evidence to refute that evidence. Dkt. 50-3 at 11. There is nothing in the record
linking the cancelation of the June 2015 job posting to Lumpkin’s alleged discrimination. However, the final decision
on each Assistant Plant Manager job posting after June 19, 2015 stands or falls with the fact issue regarding the truth
or credibility of TDCJ’s articulated non-discriminatory explanation, i.e., Lumpkin’s hiring practice, and Dockery
should be permitted to go to trial on each.


                                                          11
    Case 4:18-cv-00966 Document 60 Filed on 05/18/20 in TXSD Page 12 of 17



because he has failed to allege an adverse employment action based on the allegedly

retaliatory conduct by Graham. TDCJ further argues that Dockery cannot show a causal

connection between his protected activity and Graham’s actions. As discussed in the

sections below, the Court agrees on both counts.

       However, TDCJ’s motion does not address Dockery’s retaliation claim based on

TDCJ’s failure to promote him after he filed a discrimination complaint. In its Reply,

TDCJ contends that Dockery did not plead such a claim and did not identify failure to

promote in response to an interrogatory request asking him to identify all alleged acts of

retaliation. Dkt. 53 at 5; Dkt. 54 at 2 (objecting to Dockery’s statement in his affidavit that

“I believe Mr. Lumpkin discriminated and retaliated against me when he approved Mr.

Graham as the Assistant Plant manager,” on grounds that it is an attempt by Dockery to

“manufacture[] a new claim of retaliation.”). TDCJ misrepresents the record.

       In his Amended Complaint Dockery alleges: “After complaining to management of

racially motivated maltreatment, Plaintiff was subsequently and repeatedly harangued,

ignored, disciplined, denied advancement, and bullied.” Dkt. 20, at 8 ¶ 45 (emphasis

added). In response to TDCJ’s Interrogatory 3, asking him to identify each incident of

retaliation, Dockery stated: “I have since been denied the Assistant Plant Manager position

during its vacancies.” Based on this record, the Court concludes Dockery did plead a

retaliation claim based on TDCJ’s failure to promote him after he participated in the

protected activity of filing a discrimination complaint. Specifically, Dockery’s retaliation

claim is based on the decisions regarding the Assistant Plant Manager postings in April




                                              12
    Case 4:18-cv-00966 Document 60 Filed on 05/18/20 in TXSD Page 13 of 17



2016 and May 2018. TDCJ did not move for summary judgment on those claims and

therefore they remain in the case.

                1. Adverse employment action

       Courts     employ     a   broader    definition    of   “adverse employment action” in

the retaliation context than in the discrimination context. See Porter v. Houma Terrebonne

Hous. Auth. Bd. of Comm’rs, 810 F.3d 940, 945–46 (5th Cir. 2015) (recognizing that

adverse employment actions for retaliation claims are not limited to the workplace, and the

standard is less demanding than an ultimate employment decision).                    An adverse

employment action in the retaliation context is one that is “harmful to the point that [it]

could well dissuade a reasonable worker from making or supporting a charge of

discrimination.” Id. at 945 (alteration in original) (quoting Burlington N. & Santa Fe Ry.

Co. v. White, 548 U.S. 53, 57 (2006)). The employment action is judged by a “reasonable

employee” standard, i.e., whether alleged conduct would dissuade “a reasonable employee”

from engaging in protected activity, and therefore the determination of whether an action

constitutes an adverse employment action in the retaliation context often depends upon the

particular circumstances of each case. Id. at 945–46. See Aryain v. Wal-Mart Stores Texas

LP, 534 F.3d 473, 485 (5th Cir. 2008) (“[A]llegations [of poor treatment by managers] do

not rise to the level of material adversity. Instead they fall into the category of ‘petty slights,

minor annoyances, and simple lack of good manners’ that employees regularly encounter

in the workplace, and which the Supreme Court has recognized are not actionable

retaliatory conduct.” (citations omitted)); cf. Brooks v. Houston Indep. Sch. Dist., 86 F.




                                                13
     Case 4:18-cv-00966 Document 60 Filed on 05/18/20 in TXSD Page 14 of 17



Supp. 3d 577, 587 (S.D. Tex. 2015) (disciplinary write-up that contributed to probation,

suspension, and transfer could be adverse employment action).

        In response to TDCJ’s motion for summary judgment, Dockery argues that oral and

written disciplinary actions taken against him by Graham were retaliatory. 5 Dockery

contends that Graham mentioned his “lawsuit”6 the first time they met and treated him

poorly because of his discrimination complaint. Dkt. 50-3 at 9-15 (describing the incidents

he considers retaliatory). For example, Dockery testified that Graham allegedly called

Dockery a “big, bad wolf,” and confirmed that he had taken some shots at Dockery but

could not bring him down. Id. at 14. According to Dockery, Graham once wrote up a

“contact log” unjustly criticizing Dockery for violating policy while supervising inmates

in the shower area. Id. at 11. Also, according to Dockery, Graham retaliated by calling

Alford to complain that Dockery had not followed instructions. Id. at 13.

        Dockery was not disciplined by TDCJ for any of the incidents he claims were

retaliatory. Dkt. 50-3 at 11, 18-19; Dkt. 45-1 at 21. Dockery never suffered a change in

assignments, pay, or benefits as a result of any of Graham’s actions. Id.; 45-8. Dockery

testified that management was supportive of him. Dkt. 50-3 at 11 (describing a meeting

with Wardens to discuss Contact Log incident); 13-14 (acknowledging he was never

disciplined and stating Alford told Dockery that Graham was jealous of Dockery’s job

skills). The conduct alleged by Dockery to be retaliatory is not conduct that would dissuade



5
  Dockery expressly and voluntarily abandons any retaliation claim based on “the snake incident, minimization of
his work roles, and scrutinizing his every move.” Dkt. 50 at 34.
6
  Assuming the truth of Dockery’s testimony, Graham apparently mistakenly considered Dockery’s EEOC complaint
to be a lawsuit, although Dockery did not file this action until 2018.


                                                      14
    Case 4:18-cv-00966 Document 60 Filed on 05/18/20 in TXSD Page 15 of 17



a reasonable employee from reporting race discrimination. Graham’s conduct essentially

amounts to non-actionable “petty slights.” Aryain, 534 F.3d at 485. Because Dockery has

failed to demonstrate the necessary adverse employment action required to make a prima

facie case of retaliation, TDCJ is entitled to summary judgment on his retaliation claims

arising from Graham’s conduct.

              2. “But for” causation

       Dockery’s retaliation claim also fails because he cannot satisfy his ultimate burden,

beyond a prima facie case, to show his protected activity was the “but for” cause of

Graham’s conduct. Noel v. Shell Oil Co., 261 F. Supp. 3d 752, 771 (S.D. Tex. 2017), report

and recommendation adopted, No. CV H-15-1087, 2017 WL 4082314 (S.D. Tex. Sept. 13,

2017) (temporal proximity of protected activity and retaliatory conduct may establish

causal connection for purposes of prima-facie case, but it is not enough to establish causal

connection at pretext stage). At the pretext stage of the analysis, a plaintiff must show that

“but for” his protected conduct, the adverse employment action would not have occurred.

Strong v. Univ. Healthcare Sys., L.L.C., 482 F.3d 802, 806 (5th Cir. 2007) (“The proper

standard of proof ... [for] a Title VII retaliation claim is that the adverse employment

action ... would not have occurred ‘but for’ [the] protected conduct.” (quoting Septimus v.

Univ. of Houston, 399 F.3d 601, 608 (5th Cir. 2005) (emphasis in original)); Rodriguez v.

Brownsville Indep. Sch. Dist., 739 F. App’x 227, 231 (5th Cir. 2018), as revised (Aug. 3,

2018) (“An employee establishes pretext by showing that the adverse action would not

have occurred but for the employer’s retaliatory reason for the action. In order to avoid

summary judgment, the plaintiff must show ‘a conflict in substantial evidence’ on the


                                             15
    Case 4:18-cv-00966 Document 60 Filed on 05/18/20 in TXSD Page 16 of 17



question of whether the employer would not have taken the action ‘but for’ the protected

activity.” (internal citations omitted)).

       Graham’s knowledge of Dockery’s discrimination complaints, without more, does

not demonstrate Graham’s retaliatory conduct would not have occurred but for Dockery’s

protected activity. Standley v. Rogers, 202 F. Supp. 3d 655, 670 (W.D. Tex. 2016)

(“[Supervisor’s] knowledge alone does not establish a causal link.”), aff'd, 680 F. App'x

326 (5th Cir. 2017) (“The district court properly determined that Standley’s subjective

belief and speculation about the reasons for the NSA’s adverse employment actions did not

create a genuine issue of material fact as to but-for causation.”). Graham recalls only one

incident when he “notated” that Dockery needed to improve his work performance. Dkt.

45-8 at 1. He did so because he observed that Dockery was not following proper procedure

with offenders in the shower area and it was his job as a supervisor to advise Dockery of

work-related expectations. Id. Nothing in the record supports an inference that but-for

Dockery’s protected activity, Graham would not have reprimanded or mistreated Dockery.

Cf. Rhines v. Salinas Const. Techs., Ltd., No. CIV.A. C-11-262, 2012 WL 3249532, at *8–

9 (S.D. Tex. Aug. 7, 2012) (a fact issue on but-for causation existed where plaintiff’s lay-

off occurred in close temporal proximity to his EEOC filing, no other employees were laid

off at that time, plaintiff still needed to complete considerable work on a project, defendant

previously provided the EEOC a false statement concerning plaintiff's racial harassment

allegations, and his supervisor twice warned him about filing complaints of racial

harassment).




                                             16
      Case 4:18-cv-00966 Document 60 Filed on 05/18/20 in TXSD Page 17 of 17



IV.     Conclusion and Recommendation

        For the reasons discussed above, the Court RECOMMENDS that Defendant

TDCJ’s motion for summary judgment (Dkt. 45) be DENIED as to Plaintiff Dockery’s

failure to promote discrimination claims and his retaliation claims based on the failure to

promote him after he filed a discrimination complaint in March 2016. The Court further

RECOMMENDS that Dockery’s retaliation claims based on Graham’s alleged

mistreatment be GRANTED.

        The Clerk of the Court shall send copies of the memorandum and recommendation

to the respective parties, who will then have fourteen days to file written objections,

pursuant to 28 U.S.C. § 636(b)(1)(c). Failure to file written objections within the time

period provided will bar an aggrieved party from attacking the factual findings and legal

conclusions on appeal. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1428-29 (5th

Cir. 1996) (en banc), superseded by statute on other grounds.

Signed on May 18, 2020, at Houston, Texas.



                                                          Christina A. Bryan
                                                     United States Magistrate Judge




                                             17
